Exhibit 10.3

 

STOCK PURCHASE AGREEMENT

 

entered into

 

April 20, 2005,

 

by and among,

 

THE GREENBRIER COMPANIES, INC.,

a Delaware corporation,

 

WILLIAM A. FURMAN,

 

GEORGE L. CHELIUS,

as Executor of the Will and Estate of Alan James and as Trustee,

 

and

 

ERIC EPPERSON,

as Executor of the Will and Estate of Alan James and as Trustee

 

--------------------------------------------------------------------------------


 

Table of Contents

 

ARTICLE I PURCHASE AND SALE OF SHARES

 

 

Section 1.1 Sale and Transfer of Shares

 

 

Section 1.2 Upsizing; Overallotment

 

 

Section 1.3 Downsized Offering

 

 

Section 1.4 Rejected Price

 

ARTICLE II THE CLOSINGS

 

 

Section 2.1 Closings

 

 

Section 2.2 Sellers’ First Closing Deliveries

 

 

Section 2.3 Company First Closing Deliveries

 

 

Section 2.4 Sellers’ Second Closing Deliveries

 

 

Section 2.5 Company Second Closing Deliveries

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF FURMAN

 

 

Section 3.1 Ownership; Title

 

 

Section 3.2 Power and Authority; Consent and Approvals; No Violations

 

 

Section 3.3 Binding Agreement

 

 

Section 3.4 Good Title Conveyed

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE REPRESENTATIVES

 

 

Section 4.1 Ownership; Title

 

 

Section 4.2 Power and Authority; Consents and Approvals; No Violations

 

 

Section 4.3 Binding Agreement

 

 

Section 4.4 Good Title Conveyed

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

 

Section 5.1 Organization

 

 

Section 5.2 Authorization; Validity of Agreement; Necessary Action

 

 

Section 5.3 Consents and Approvals; No Violations

 

ARTICLE VI COVENANTS; CONDITIONS TO CLOSING; TERMINATION

 

 

Section 6.1 Satisfaction of Conditions

 

 

Section 6.2 Share Purchase Proposal

 

 

Section 6.3 Conditions to Closings

 

 

Section 6.4 Termination

 

 

Section 6.5 Effect of Termination

 

ARTICLE VII INDEMNIFICATION

 

 

Section 7.1 Indemnification Obligations

 

ARTICLE VIII MISCELLANEOUS

 

 

Section 8.1 Fees and Expenses

 

 

Section 8.2 Further Assurances

 

 

Section 8.3 Entire Agreement

 

 

Section 8.4 Successors and Assigns

 

 

Section 8.5 Construction

 

 

Section 8.6 Severability

 

 

Section 8.7 Amendment and Modification

 

 

Section 8.8 Choice of Law; Venue

 

 

i

--------------------------------------------------------------------------------


 

 

Section 8.9 Notices

 

 

Section 8.10 Counterparts

 

 

Section 8.11 Facsimile Transmissions

 

 

Section 8.12 Parties in Interest; Third Party Beneficiaries

 

 

Section 8.13 No Recourse

 

 

Section 8.14 Specific Performance

 

 

ii

--------------------------------------------------------------------------------


 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of April 20,
2005, by and among George L. Chelius and Eric Epperson, not in their individual
capacities but solely in their capacities as Executors (each a “Representative”
and together the “Representatives”) of the will and estate of Alan James
(“James”) pursuant to Letters Testamentary (“Letters Testamentary”)(Case Number
050290219), dated February 17, 2005, issued by the Circuit Court of the State of
Oregon for the County of Multnomah (the “Estate”) and, to the extent provided in
Section 3.12 of the Settlement Agreement (as defined herein), as Trustees of a
Trust referred to in Section 3.12 of the Settlement Agreement), William A.
Furman (“Furman,” and together with the Representatives, the “Sellers”) and The
Greenbrier Companies, Inc., a Delaware corporation (the “Company”), (the Sellers
and the Company sometimes referred to collectively as the “Parties” or
individually as a “Party”).

 

W  I  T  N  E  S  S  E  T  H

 

WHEREAS, Furman is the beneficial owner of 3,918,000 shares (the “Furman
Shares”) of the common stock of the Company, par value $0.001 per share (the
“Common Stock”);

 

WHEREAS, James died on January 28, 2005 and at the time of his death he owned
3,918,000 shares of Common Stock which are currently vested in the beneficiaries
of the Estate, subject to administration of the Estate by the Representatives;

 

WHEREAS, the Representatives desire to sell, and the Company desires to
purchase, up to 3,915,000 shares of Common Stock (the “Estate Shares”), pursuant
to the terms and conditions of this Agreement;

 

WHEREAS, the Company, the Representatives and Furman have entered into that
certain Settlement Agreement, dated as of April 20, 2005 (the “Settlement
Agreement”) pursuant to which the parties have agreed to resolve certain
litigation, claims and other matters, all as provided in the Settlement
Agreement;

 

WHEREAS, pursuant to the terms of the Settlement Agreement, the Parties have
agreed to enter into this Agreement;

 

WHEREAS, pursuant to the terms of the Settlement Agreement, the Company shall
file a prospectus supplement (the “Prospectus Supplement”), substantially in the
form of the draft dated April 20, 2005 delivered to the Representatives but may
be amended to reflect such changes as the Company and the Underwriters (as
defined below) deem reasonably necessary or appropriate, for a primary public
equity offering from its existing shelf registration statement of 4,500,000
shares of Common Stock plus shares issuable upon exercise of the Underwriters’
overallotment option (the “Offering”) of Common Stock and, under certain terms
and conditions, to purchase the shares of Common Stock from Furman and the
Representatives pursuant to the terms and conditions of this Agreement,
provided, that the Company shall be able to upsize or downsize the offering as
provided herein; and

 

1

--------------------------------------------------------------------------------


 

WHEREAS, in connection with the Offering, the Company intends to enter into an
Underwriting Agreement (the “Underwriting Agreement”), by and among the
underwriters listed therein (the “Underwriters”), substantially similar to the
draft dated April 20, 2005 delivered to the Estate.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements set forth herein,
intending to be legally bound hereby, the parties hereto agree as follows:

 

ARTICLE I

PURCHASE AND SALE OF SHARES

 

Section 1.1   Sale and Transfer of Shares.

 

(a)                                  On the First Closing Date (as defined
herein) and upon the terms and subject to the conditions set forth in this
Agreement, Furman shall sell, assign, transfer, convey and deliver to the
Company 1,500,000 Furman Shares (the “Primary Furman Shares”), subject to
adjustment pursuant to Sections 1.2, 1.3 and 1.4 hereof, free and clear of any
and all liens (including liens for taxes), charges, security interests, options,
claims, mortgages, pledges, proxies, voting trusts or agreements, obligations,
understandings or arrangements or other restrictions on title or transfer of any
nature whatsoever, other than pursuant to the Stockholders’ Agreement, dated as
of July 1, 1994, by and between Alan James and Furman, as amended (the
“Stockholders’ Agreement”), the Settlement Agreement and the Stockholder Rights
Plan, dated as of July 13, 2004, by and between the Company and Equiserve Trust
Company, N.A., as amended (the “Stockholder Rights Plan”) (collectively,
“Encumbrances”).

 

(b)                                 On the First Closing Date and upon the terms
and subject to the conditions set forth in this Agreement, the Representatives
shall sell, assign, transfer, convey and deliver to the Company 3,166,667 Estate
Shares (the “Primary Estate Shares,” and together with the Primary Furman
Shares, the “Primary Shares”), subject to adjustment pursuant to Sections 1.2,
1.3 and 1.4 hereof, free and clear of all Encumbrances.

 

(c)                                  Each of the Sellers hereby consents to the
sale of the other Seller’s Common Stock to the Company pursuant to this
Agreement (whether pursuant to Section 1.1, 1.2, 1.3 or 1.4), and the respective
consents include but are not limited to, the consent and waiver of the right of
first refusal with respect to such sale contained in Section 5.02 of the
Stockholders’ Agreement.

 

(d)                                 The purchase price per share for each
Primary Furman Share sold pursuant to Section 1.1(a) shall be the Net Offering
Price (as defined herein).

 

(e)                                  Subject to adjustment pursuant to Sections
1.2, 1.3 and 1.4 hereof, the purchase price per share for the first 1,500,000
Primary Estate Shares sold pursuant to Section 1.1(b) shall be the Net Offering
Price and the purchase price per share for the remaining 1,666,667 Primary
Estate Shares sold pursuant to Section 1.1(b) shall be 90% of the Net Offering
Price (the “Discount Price”).

 

2

--------------------------------------------------------------------------------


 

(f)                                    “Net Offering Price” shall mean the price
per share of the Common Stock offered to the public, net of underwriting
discounts and the reimbursement payment payable to Relational Advisors, LLC
pursuant to Section 6.1(c) of this Agreement, equal to 6% of the gross proceeds
of the Offering and documented, reasonable out-of-pocket expenses directly
related to the Offering, provided, that such out-of-pocket expenses shall not
exceed 1% of the gross proceeds of the Offering.

 

Section 1.2   Upsizing; Overallotment.

 

(a)                                  If the Company sells more than 4,500,000
shares of Common Stock in the Offering as a result of (i) an upsizing of the
Offering (the “Upsized Shares Offering”) or (ii) the exercise of the
overallotment option granted to the Underwriters (the “Overallotment Shares
Offering”), the Company shall purchase, on the First Closing Date, in the case
of an Upsized Shares Offering, or the Second Closing Date, in the case of an
Overallotment Shares Offering, additional Furman Shares and additional Estate
Shares in the amounts specified herein.

 

(b)                                 For shares of Common Stock sold by the
Company in excess of 4,500,000 shares of Common Stock as a result of an Upsized
Shares Offering or an Overallotment Shares Offering, the Company shall purchase
Furman Shares and Estate Shares as follows:

 

(i)                                     for the first 1,000,000 of such shares
sold by the Company, the Company shall purchase Furman Shares and Estate Shares
on an equal basis from each of Furman and the Representatives; and

 

(ii)                                  for any shares sold by the Company beyond
1,000,000 of such shares, the Company shall purchase an equal number of Estate
Shares from the Representatives until the Representatives have sold all of the
Estate Shares to the Company.

 

(c)                                  In no event shall the Company purchase or
be obligated to purchase, or Furman sell or be obligated to sell, more than
2,000,000 Furman Shares.

 

(d)                                 The purchase price per share for all Furman
Shares and Estate Shares purchased pursuant to Section 1.2(b) as a result of an
Upsized Shares Offering or an Overallotment Shares Offering shall be the Net
Offering Price.

 

(e)                                  Any upsizing of the Offering shall be at
the sole discretion of the Company.

 

(f)                                    Any exercise of the overallotment option
shall be at the sole discretion of the Underwriters.

 

Section 1.3   Downsized Offering.

 

(a)                                  This Section 1.3 assumes that any Offering
of less than 4,500,000 shares  shall at the First Closing be a Downsized
Offering (as defined herein) and the purchase and sale of such shares shall be
governed by Section 1.3(b).  If following such First Closing there is an
Overallotment Shares Offering, then the purchase and sale of shares to be
consummated at the Second Closing shall be governed by this Section 1.3

 

3

--------------------------------------------------------------------------------


 

whether or not the aggregate number of shares of Common Stock sold by the
Company in the Overallotment Shares Offering plus the amount of shares sold in a
Downsized Offering (the “Downsized Offering Amount”) exceeds 4,500,000 shares. 
In such circumstances, the Furman Shares and Estate Shares to be purchased by
the Company at the Second Closing as a result of the Overallotment Shares
Offering shall be allocated as follows: (i) the Company shall purchase (x)
additional Estate Shares in an amount equal to two-thirds (2/3) of (z), and (y)
additional Furman Shares in an amount equal to one-third (1/3) of (z), where (z)
equals the lesser of the number of shares sold in the Overallotment Shares
Offering or the amount by which 4,500,000 shares exceeds the Downsized Offering
Amount, in each case pursuant to this Section 1.3, and (ii) the Company shall
purchase the remaining shares as a result of  the Overallotment Shares Offering
on an equal basis from each of Furman and the Representatives pursuant to
Section 1.2(b)(i) hereof.

 

(b)                                 Subject to Section 1.4 hereof, in the event
that the number of shares of Common Stock sold by the Company in the Offering is
less than 4,500,000 shares (a “Downsized Offering”), the number of Primary
Furman Shares purchased by the Company pursuant to Section 1.1(a) hereof shall
be reduced by 33 1/3 % of the difference between 4,500,000 shares and the number
of shares sold (the “Downsized Furman Shares”) and the number of Primary Estate
Shares purchased by the Company shall be reduced by 66 2/3 % of the difference
between 4,500,000 shares and the number of shares sold (the “Downsized Estate
Shares”).  The purchase price per share for each Downsized Furman Share shall be
the Net Offering Price.  The purchase price per share for each Downsized Estate
Share shall be the Net Offering Price up to an aggregate number of Downsized
Estate Shares equal to the number of Downsized Furman Shares.  Thereafter, in
the case of a Downsized Offering, the purchase price per share for the any
additional Estate Shares purchased pursuant to this Agreement shall be the
Discount Price.

 

Section 1.4   Rejected Price.

 

(a)                                  If Furman decides not to sell Furman Shares
to the Company because pursuant to Section 1.3.5 of the Settlement Agreement he
rejects the price to be paid to the Company by the Underwriters in the Offering
(a “Furman Rejection”),  then (i) the Company shall not be obligated to purchase
any Furman Shares and shall not purchase any Furman Shares, (ii) the Company
shall not reduce the size of the Offering on account of the Furman Rejection
below the number of shares necessary to enable the Company to purchase the
aggregate number of Estate Shares specified in the following clauses (iii) and
(iv), (iii) the Representatives, in their sole discretion, may elect to sell to
the Company the same number of Estate Shares they could have sold to the Company
but for the Furman Rejection and (iv) the Representatives, in their sole
discretion, may elect to sell additional Estate Shares to the Company up to a
number equal to the number of shares of Common Stock sold in the Offering in
excess of the shares of Common Stock sold pursuant to the foregoing clause
(iii).

 

(b)                                 The purchase price per share for Estate
Shares in the case of a sale pursuant to Section 1.4(a) shall be the Net
Offering Price for an amount of Estate Shares equal to the number of Furman
Shares that would have been sold to the Company but for

 

4

--------------------------------------------------------------------------------


 

the Furman Rejection.  Thereafter, the purchase price per share for Estate
Shares shall be (i) the Discount Price for any remaining Estate Shares sold to
the Company for the next 1,666,667 Estate Shares and (ii) the Net Offering Price
for any Estate Shares sold to the Company in excess of 3,166,667 Estate Shares.

 

(c)                                  If the Representatives decide to not to
sell Estate Shares to the Company because pursuant to Section 1.3.5 of the
Settlement Agreement they reject the price to be paid to the Company by the
Underwriters in the Offering (a “Representatives Rejection”),  then the Company
shall not be obligated to purchase any Estate Shares and Furman, in his sole
discretion, may elect to sell to the Company the same number of Furman Shares he
could have sold to the Company but for the Representatives Rejection. Furman may
elect, in his sole discretion, to sell Furman Shares to the Company equal to the
amount of shares of Common Stock sold in the Offering in excess of the shares of
Common Stock sold pursuant to the preceding sentence up to a maximum of
2,000,000 Furman Shares.

 

(d)                                 The purchase price per share for Furman
Shares sold pursuant to Section 1.4(c) hereof shall be the Net Offering Price.

 

ARTICLE II

THE CLOSINGS

 

Section 2.1   Closings.

 

(a)                                  Consummation of the purchase and sale of
Estate Shares and Furman Shares contemplated hereby (the “Closings”) shall take
place at the offices of Skadden, Arps, Slate, Meagher & Flom LLP, 300 South
Grand Avenue, Suite 3400, Los Angeles, CA 90071 at 10:00 a.m., local time.

 

(b)                                 The purchase and sale of the Primary Shares
and any additional Furman Shares or Estate Shares purchased and sold pursuant to
an Upsized Shares Offering, if applicable, or a Downsized Offering, if
applicable, and in each case excluding any Furman Shares or Estate Shares
purchased and sold pursuant to an Overallotment Shares Offering, shall be
consummated on the first business day following the day on which the last of the
conditions set forth in (i) Section 6.3(a), and (ii) Section 6.3(b)(i), with
respect to the purchase and sale of Furman Shares, or Section 6.3(b)(ii), with
respect to the purchase and sale of Estate Shares, hereof are fulfilled or
waived (other than those conditions that by their nature are to be fulfilled at
such Closing, but subject to the fulfillment or waiver of those conditions), or
at such other time and place and on such other date as the Company and the
Sellers shall agree (the “First Closing Date,” and the consummation of such
purchase and sale the “First Closing”).

 

(c)                                  The purchase and sale of any additional
Furman Shares or Estate Shares purchased and sold pursuant to an Overallotment
Shares Offering shall be consummated on the first business day following the day
on which the last of the conditions set forth in Section 6.3(d) hereof are
fulfilled or waived (other than those conditions that by their nature are to be
fulfilled at the Closing, but subject to the fulfillment or waiver of those
conditions), or at such other time and place and on such

 

5

--------------------------------------------------------------------------------


 

other date as the Company and the Sellers shall agree (the “Second Closing
Date,” and the consummation of such purchase and sale, the “Second Closing,” and
together with the First Closing Date, each a “Closing Date”).

 

(d)                                 For the avoidance of doubt, if the
conditions to any Closing have been satisfied or waived with respect to one
Seller, but have not been satisfied or waived with respect to the other Seller
then the Company and such Seller, with respect to which all conditions to such
Closing have been satisfied or waived, shall consummate such Closing in
accordance with the terms hereof.

 

Section 2.2   Sellers’ First Closing Deliveries.

 

Subject to the conditions set forth in this Agreement, at the First Closing,
simultaneously with the Company’s deliveries hereunder, each Seller shall
deliver or cause to be delivered to the Company stock certificates representing
such Seller’s (a) Primary Shares, (b) shares sold pursuant to an Upsized Shares
Offering, if applicable or (c) shares sold pursuant to a Downsized Offering, if
applicable, in each case (i) excluding any Furman Shares or Estate Shares
purchased and sold pursuant to an Overallotment Shares Offering,
(ii) accompanied by stock powers duly endorsed in blank or accompanied by duly
executed instruments of transfer and appropriate signature guarantees and
(iii) a certified copy of the Letters Testamentary issued by the Circuit Court
of the State of Oregon for the County of Multnomah, Department of Probate (the
“Probate Court”) and dated within 60 days of the First Closing Date.

 

Section 2.3   Company First Closing Deliveries.

 

Subject to the conditions set forth in this Agreement, at the First Closing,
simultaneously with the Sellers’ deliveries hereunder, the Company shall deliver
or cause to be delivered the purchase price for such Seller’s (a) Primary
Shares, (b) shares purchased pursuant to an Upsized Shares Offering, if
applicable or (c) shares purchased pursuant to a Downsized Offering, if
applicable, in each case, excluding any Furman Shares or Estate Shares purchased
and sold pursuant to an Overallotment Shares Offering, by wire transfer of
immediately available funds to a United States account designated in writing by
such Seller.

 

Section 2.4   Sellers’ Second Closing Deliveries.

 

Subject to the conditions set forth in this Agreement, at the Second Closing,
simultaneously with the Company’s deliveries hereunder, each Seller shall
deliver or cause to be delivered to the Company (a) stock certificates
representing such Seller’s shares sold pursuant to an Overallotment Shares
Offering, if applicable, accompanied by stock powers duly endorsed in blank or
accompanied by duly executed instruments of transfer and appropriate signature
guarantees and (b) a certified copy of the Letters Testamentary issued by the
Probate Court and dated within 60 days of the Second Closing Date

 

6

--------------------------------------------------------------------------------


 

Section 2.5   Company Second Closing Deliveries.

 

Subject to the conditions set forth in this Agreement, at the Second Closing,
simultaneously with the Sellers’ deliveries hereunder, the Company shall deliver
or cause to be delivered the purchase price for such Seller’s shares purchased
pursuant to an Overallotment Shares Offering by wire transfer of immediately
available funds to a United States account designated in writing by such Seller.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF FURMAN

 

Furman represents and warrants to the Company and the Representatives that the
statements contained in this Article III are true and correct as of the date
hereof and as of each Closing Date.

 

Section 3.1   Ownership; Title.

 

(a)                                  Furman is the sole lawful record and
beneficial owner of the number and type of Furman Shares set forth opposite his
name on Exhibit A hereto, which ownership is free and clear of all
Encumbrances.  Except for certain rights described in the Stockholders’
Agreement, the Settlement Agreement and the Stockholder Rights Plan, the Furman
Shares set forth opposite Furman’s name on Exhibit A hereof, are the only class
of capital stock, securities convertible into or exchangeable for any shares of
capital stock, warrants, options, agreements, call rights, conversion rights,
exchange rights, preemptive rights or other rights or commitments or
understandings which call for the issuance, sale, delivery, pledge, transfer,
redemption or other disposition of any shares of capital stock of the Company
that Furman owns, beneficially or of record.  Furman has not received any notice
of any adverse claim to the ownership of any Furman Shares, does not have any
reason to know of any such adverse claim that may be justified and is not aware
of existing facts that would give rise to any adverse claim to the ownership of
the Furman Shares.

 

(b)                                 The Furman Shares and the certificates
representing the Furman Shares owned by Furman are now, and at all times during
the term hereof will be, held by Furman, or by a nominee, trustee or custodian
for the benefit of Furman, free and clear of all Encumbrances, except for any
such Encumbrances arising hereunder.

 

Section 3.2   Power and Authority; Consent and Approvals; No Violations.

 

Furman has full capacity to execute and deliver this Agreement and to consummate
the purchase and sale of the Furman Shares to the Company pursuant to this
Agreement.  No other action on the part of Furman is necessary for the execution
and delivery by Furman of this Agreement or the consummation of the purchase and
sale of the Furman Shares pursuant to this Agreement.  None of the execution and
delivery or performance of this Agreement by Furman, or compliance by Furman
with any of the provisions hereof will (i) conflict with or result in any breach
of any provision of any agreement, trust or other document to which Furman is a
party or by which he is bound,

 

7

--------------------------------------------------------------------------------


 

(ii) require any filing by Furman with, or any permit, authorization, consent or
approval of, any judicial or Governmental Authority (as defined herein),
(iii) require any consent, other than the consents provided by Furman and the
Representatives pursuant to this Agreement and pursuant to the Stockholders’
Agreement, approval or notice under, or result in a violation or breach of, or
constitute (with or without due notice or the passage of time or both) a default
(or give rise to any right of termination, amendment, cancellation or
acceleration) under, any of the terms, conditions or provisions of any agreement
to which Furman is a party or by which his assets or properties are bound, or
(iv) violate any order, writ, injunction, decree, statute, rule or regulation
applicable Furman or any of his assets or properties.

 

Section 3.3   Binding Agreement.

 

This Agreement has been duly executed and delivered by Furman and, assuming the
due and valid authorization, execution and delivery hereof by the
Representatives and the Company, this Agreement is a valid and binding
obligation of  Furman enforceable against him in accordance with its terms,
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance and other similar laws of general application
affecting enforcement of creditors’ rights generally.

 

Section 3.4   Good Title Conveyed.

 

The stock certificates, stock powers, endorsements, assignments and other
instruments to be executed and delivered by Furman to the Company on the Closing
Dates in accordance with the terms of this Agreement will be, when so executed
and delivered, valid and binding obligations of Furman, enforceable in
accordance with their respective terms, and will effectively vest in the Company
good, valid and marketable title to the Furman Shares transferred to the Company
by Furman pursuant to and as contemplated by this Agreement, free and clear of
all Encumbrances.

 

ARTICLE IV



REPRESENTATIONS AND WARRANTIES OF THE REPRESENTATIVES

 

Each of the Representatives represents and warrants to the Company and Furman
that the statements contained in this Article IV are true and correct as of the
date hereof and as of each Closing Date.

 

Section 4.1   Ownership; Title.

 

(a)                                  The number and type of Estate Shares set
forth opposite the Representative’s names on Exhibit A hereto are held of record
in the name of Alan James and are currently vested in the beneficiaries of the
Estate subject to administration of the Estate by the Representatives, and the
Estate shares are held free and clear of all Encumbrances, except for (i) the
rights and claims of the Representatives and the beneficiaries of the Estate and
(ii) those Encumbrances that will not adversely effect the

 

8

--------------------------------------------------------------------------------


 

Company’s ownership of such shares upon transfer.  Except for certain rights
described in the Stockholders’ Agreement, the Settlement Agreement and the
Stockholder Rights Plan, the Estate Shares set forth opposite the
Representative’s names on Exhibit A hereof, are the only class of capital stock,
securities convertible into or exchangeable for any shares of capital stock,
warrants, options, agreements, call rights, conversion rights, exchange rights,
preemptive rights or other rights or commitments or understandings which call
for the issuance, sale, delivery, pledge, transfer, redemption or other
disposition of any shares of capital stock of the Company that the Estate own,
beneficially or of record.  The Representatives have not received any notice of
any adverse claim to the ownership of any Estate Shares, do not have any reason
to know of any such adverse claim that may be justified and are not aware of
existing facts that would give rise to any adverse claim to the ownership of the
Estate Shares.

 

(b)                                 The Estate Shares and the certificates
representing the Estate Shares owned by the Estate are now, and at all times
during the term hereof will be, held by the Representatives, or by a nominee,
representative, trustee or custodian for the benefit of the Estate, free and
clear of all Encumbrances, except for any such Encumbrances arising hereunder.

 

Section 4.2   Power and Authority; Consents and Approvals; No Violations.

 

The Representatives have full power and authority to execute and deliver this
Agreement and to consummate the purchase and sale of the Estate Shares to the
Company pursuant hereto.  No other action on the part of the Representatives is
necessary to authorize the execution and delivery by the Representatives of this
Agreement or the consummation of the purchase and sale of the Estate Shares to
the Company pursuant to this Agreement.  None of the execution and delivery or
performance of this Agreement by the Representatives, or compliance by the
Representatives with any of the provisions hereof will (i) conflict with or
result in any breach of any provision of any will, trust or other document to
which the Representatives are parties or by which they are bound, (ii) require
any filing by the Representatives with, or that the Representatives obtain any
permit, authorization, consent or approval of, any judicial or Governmental
Authority (as defined herein), other than the release by the Internal Revenue
Service of the estate tax lien on the Estate Shares which shall be obtained by
the Representatives prior to the transfer of the Estate Shares to the Company
pursuant hereto, (iii) require any consent, other than the consents provided by
Furman and the Representatives pursuant to this Agreement and pursuant to the
Stockholders’ Agreement, approval or notice under, or result in a violation or
breach of, or constitute (with or without due notice or the passage of time or
both) a default (or give rise to any right of termination, amendment,
cancellation or acceleration) under, any of the terms, conditions or provisions
of any agreement to which the Representatives are parties or by which the assets
or properties of the Estate are bound, or (iv) violate any order, writ,
injunction, decree, statute, rule or regulation applicable to the
Representatives or any assets or properties of the Estate.

 

9

--------------------------------------------------------------------------------


 

Section 4.3   Binding Agreement.

 

This Agreement has been duly executed and delivered by the Representatives and,
assuming the due and valid authorization, execution and delivery hereof by
Furman and the Company, this Agreement is a valid and binding obligation of the
Representatives enforceable against them in their capacities as Representatives
of the Estate and in their capacities as Trustees of a Trust, in accordance with
its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and other similar laws of
general application affecting enforcement of creditors’ rights generally.

 

Section 4.4   Good Title Conveyed.

 

The stock certificates, stock powers, endorsements, assignments and other
instruments to be executed and delivered by the Representatives to the Company
on the Closing Dates in accordance with the terms of this Agreement will be,
when so executed and delivered, valid and binding obligations of the
Representatives, enforceable in accordance with their respective terms, and will
effectively vest in the Company good, valid and marketable title to the Estate
Shares transferred to the Company by the Representatives pursuant to and as
contemplated by this Agreement, free and clear of all Encumbrances.

 

ARTICLE V



REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to each of the Sellers that the statements
contained in this Article V are true and correct as of the date hereof and as of
each Closing Date.

 

Section 5.1   Organization.

 

The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware.

 

Section 5.2   Authorization; Validity of Agreement; Necessary Action.

 

The Company has full power and authority to execute and deliver this Agreement
and to consummate the purchase and sale of the Furman Shares and the Estate
Shares contemplated hereunder.  The execution, delivery and performance by the
Company of this Agreement and the consummation of the purchase and sale of the
Furman Shares and the Estate Shares contemplated hereunder have been duly
authorized by the board of directors of the Company and no other corporate
action on the part of the Company is necessary to authorize the execution and
delivery by the Company of this Agreement, the performance of its obligations
hereunder or the purchase and sale of the Furman Shares and the Estate Shares
contemplated hereunder.  This Agreement has been duly executed and delivered by
the Company and, assuming due and valid authorization, execution and delivery
hereof by the Sellers, this Agreement is a valid and binding

 

10

--------------------------------------------------------------------------------


 

obligation of the Company, enforceable against the Company in accordance with
its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and other similar laws of
general application affecting enforcement of creditors’ rights generally.

 

Section 5.3   Consents and Approvals; No Violations.

 

None of the execution, delivery or performance of this Agreement by the Company,
the consummation by the Company of the purchase and sale of the Furman Shares
and the Estate Shares contemplated hereunder or compliance by the Company with
any of the provisions hereof will (i) conflict with or result in any breach of
any provision of the articles of incorporation, bylaws or other organizational
documents of the Company, (ii) require any filing with (other than any required
filings with the Commission, all of which will be duly and timely made by the
Company prior to each Closing Date), or permit, authorization, consent or
approval of, any judicial or Governmental Authority, (iii) require any consent,
other than the consents provided by the Sellers pursuant to this Agreement and
pursuant to the Stockholders’ Agreement, approval or notice under, or result in
a violation or breach of, or constitute (with or without due notice or the
passage of time or both) a default (or give rise to any right of termination,
amendment, cancellation or acceleration) under, any of the terms, conditions or
provisions of any agreement to which  the Company is a party or by which its
assets or properties are bound, or (iv) violate any order, writ, injunction,
decree, statute, rule or regulation applicable to the Company or any of its
assets or properties.

 

ARTICLE VI


COVENANTS; CONDITIONS TO CLOSING; TERMINATION

 

Section 6.1   Satisfaction of Conditions.

 

(a)                                  At any time and from time to time, each
Party to this Agreement agrees, subject to the terms and conditions of this
Agreement, to take such actions and to execute and deliver such documents as may
be reasonably necessary to effectuate the purposes of this Agreement at the
earliest practicable time, including, without limitation, causing the release of
any lien of the Internal Revenue Service on the Estate Shares.

 

(b)                                 The Representatives and Furman shall
cooperate with the Company and the Underwriters in connection with the Offering
to the extent reasonably requested by the Company, provided, that neither the
Representatives nor Furman shall be required to take any action that will cause
the Representatives or Furman to incur any out-of-pocket expenses or to enter
into any agreement with the Company, the Underwriters or any other party other
than the agreement necessary to effect the 90-day lockup as set forth in the
Settlement Agreement.

 

(c)                                  The Company shall have 60 days from the
date the Prospectus Supplement is first filed with the Securities and Exchange
Commission to complete the Offering (plus any mutually agreed extensions
thereof, the “Offering Period”) and shall use commercially reasonable efforts to
complete the Offering within the Offering Period

 

11

--------------------------------------------------------------------------------


 

in a manner that results in the obligation of the Company to purchase at least
2,000,000 shares of Common Stock from the Representatives pursuant to this
Agreement.

 

(d)                                 The Company shall permit Relational Advisors
LLC (“Relational”), as financial advisor to the Representatives, to observe and
receive periodic information about the Offering, and will (i) cause Bear
Stearns & Co. Inc. to provide Relational with daily updates on the progress of
the Offering, including the status of the book-building process, (ii) provide
Relational with an opportunity to review the road show presentation and
(iii) permit Relational to listen in on the pricing call.  Notwithstanding the
foregoing, in no event shall Relational have any power or authority to alter or
amend any terms of the Offering or to delay, accelerate, terminate or suspend
the Offering.

 

(e)                                  Within one business day following the First
Closing and within one business day following the Second Closing, if applicable,
the Company shall pay to Relational a fee in an amount equal to 0.3% of the
aggregate gross proceeds of the Offering or the aggregate gross proceeds of the
sale of shares by the Company upon exercise of the overallotment option, as the
case may be.  The payment by the Company shall constitute a reimbursement of the
Representatives for a portion of the fee the Representatives are obligated to
pay to Relational on account of the transactions provided for in this Agreement.

 

Section 6.2   Share Purchase Proposal.

 

Until the termination of this Agreement pursuant to Section 6.4 hereof, none of
the Sellers, or any affiliates of any of the Sellers, shall, directly or
indirectly, encourage, solicit, initiate or participate in discussions or
negotiations with, or provide any information to, any Person or group (as
defined in Section 13(d)(3) of the Exchange Act) (other than the Company, any of
its affiliates or representatives) concerning any acquisition or purchase of any
Estate Shares or Furman Share (each a “Share Purchase Proposal”), provided,
however, that nothing contained in this Agreement shall prohibit the
Representatives from pledging the Pledged Shares or consummating the Loan (as
those terms are defined in Section 1.8 of the Settlement Agreement).  The
Sellers shall not enter into any agreement with respect to any Share Purchase
Proposal.  Upon execution of this Agreement, each Seller shall immediately cease
any existing activities, discussions or negotiations with any parties conducted
heretofore with respect to any of the foregoing, and each such Seller shall
request (or if any of them has the contractual right to do so, demand) the
return of all documents, analyses, financial statements, projections,
descriptions and other data previously furnished to others in connection
therewith. Each Seller shall immediately notify the Company of the existence of
any proposal or inquiry received by such Seller, and each Seller shall
immediately communicate to the Company the terms of any proposal or inquiry
which any of them may receive (and shall immediately provide to the Company
copies of any written materials received by such Seller in connection with such
proposal, discussion, negotiation or inquiry) and the identity of the party
making such proposal or inquiry.

 

12

--------------------------------------------------------------------------------


 

Section 6.3   Conditions to Closings.

 

(a)                                  Conditions to Each Party’s Obligations. 
The respective obligations of the Company, on the one hand, and the Sellers, on
the other hand, to consummate the purchase and sale of the Primary Shares,
shares purchased and sold pursuant to an Upsized Shares Offering, if applicable,
and shares purchased and sold pursuant to a Downsized Offering, if applicable,
excluding any shares purchased and sold pursuant to an Overallotment Shares
Offering, under this Agreement are subject to the satisfaction, at or prior to
the First Closing Date, of the following conditions, unless waived by the
Company and the Sellers in writing:

 

(i)                                     No statute, rule or regulation shall
have been enacted or promulgated by any court, arbitral tribunal, administrative
agency or commission or other governmental or other regulatory authority, or any
other federal, state or local or foreign authority or forum (a “Governmental
Authority”) which prohibits the consummation of the transactions contemplated
hereby; and there shall be no material order, judgment, writ, injunction,
decree, statute, rule or regulation or injunction of a court of competent
jurisdiction in effect precluding consummation of the transactions contemplated
hereby.

 

(ii)                                  The Offering shall have closed.

 

(b)                                 Conditions to Obligations of the Company. 
The obligations of the Company to consummate the purchase of the Primary Shares,
shares to be purchased upon completion of an Upsized Shares Offering, if
applicable, and shares to be purchased upon completion of a Downsized Offering,
if applicable, excluding any shares to be purchased upon completion of an
Overallotment Shares Offering, if applicable, under this Agreement are subject
to the satisfaction, at or prior to the First Closing Date, of the following
conditions, unless waived by the Company in writing:

 

(i)                                     With respect to the Company’s obligation
to purchase Furman Shares,

 

(1)    Furman shall have performed and complied in all material respects with
his obligations under this Agreement required to be performed by him at or prior
to the First Closing Date.

 

(2)    The representations and warranties of Furman contained in this Agreement
shall be true and correct in all material respects, in each case as of the date
of this Agreement and at the First Closing Date as if made at and as of such
date.

 

(3)    Furman shall have accepted the price of the Company’s Common Stock to be
sold in the Offering.

 

(4)    The Company shall have received Furman’s Closing deliveries pursuant to
Sections 2.2 and 2.4 hereof, if applicable.

 

13

--------------------------------------------------------------------------------


 

(ii)                                  With respect to the Company’s obligation
to purchase Estate Shares,

 

(1)    The Representatives shall have performed and complied in all material
respects with their obligations under this Agreement required to be performed by
them at or prior to the First Closing Date.

 

(2)    The representations and warranties of the Representatives contained in
this Agreement shall be true and correct in all material respects, in each case
as of the date of this Agreement and at the First Closing Date as if made at and
as of such date.

 

(3)    The Representatives on behalf of the Estate shall have accepted the price
of the Company’s Common Stock to be sold in the Offering.

 

(4)    The Company shall have received the Representative’s Closing deliveries
pursuant to Sections 2.2 and 2.4 hereof, if applicable.

 

(c)                                  Conditions to Obligations of the Sellers. 
The obligations of any Seller to consummate the sale of his or their Primary
Shares, shares to be sold upon completion of an Upsized Shares Offering, if
applicable, and shares to be sold upon completion of a Downsized Offering, if
applicable, excluding any shares to be sold  upon completion of an Overallotment
Shares Offering, if applicable, under this Agreement are subject to the
satisfaction, at or prior to the First Closing Date, of the following
conditions, unless waived by each Seller in writing.  Notwithstanding the
foregoing, each of the Representatives, on the one hand, and Furman, on the
other hand, may waive any of the following conditions with respect to such
Seller’s shares of Common Stock and consummate the sale of such shares without
the waiver of any other Seller.

 

(i)                                     The Company shall have performed and
complied in all material respects with its obligations under this Agreement
required to be performed by it at or prior to the First Closing Date.

 

(ii)                                  The representations and warranties of the
Company in this Agreement shall be true and correct in all material respects, in
each case as of the date of this Agreement and at the First Closing Date as if
made at and as of such date.

 

(iii)                               With respect to the obligation of the
Representatives to sell Estate Shares to the Company, the Representatives shall
have accepted the price of the Company’s Common Stock to be sold in the
Offering.

 

(iv)                              With respect to Furman’s obligation to sell
Furman Shares to the Company, Furman has accepted the price of the Company’s
Common Stock to be sold in the Offering.

 

14

--------------------------------------------------------------------------------


 

(v)                                 Each Seller shall have received the
Company’s Closing deliveries pursuant to Sections 2.3 and 2.5 hereof, if
applicable.

 

(d)                                 Additional Conditions to Each Party’s
Obligations.  The respective obligations of the Company, on the one hand, and
the Sellers, on the other hand, to consummate the purchase and sale of shares to
be sold upon completion of an Overallotment Shares Offering under this Agreement
are subject to the satisfaction, at or prior to the Second Closing Date, of the
following conditions, unless waived by the Company and the Sellers in writing. 
Notwithstanding the foregoing, each of the Representatives, on the one hand, and
Furman, on the other hand, may waive any of the following conditions with
respect to such Seller’s shares of Common Stock and consummate the sale of such
shares without the waiver of any other Seller.

 

(i)                                     No statute, rule or regulation shall
have been enacted or promulgated by any Governmental Authority which prohibits
the purchase and sale of shares pursuant hereto upon completion of the
Overallotment Shares Offering; and there shall be no material order, judgment,
writ, injunction, decree, statute, rule or regulation or injunction of a court
of competent jurisdiction in effect precluding consummation of the purchase and
sale of such shares.

 

(ii)                                  The purchase and sale of the Company’s
Common Stock to the Underwriters as a result of the exercise of the
overallotment option granted in the Underwriting Agreement shall have closed.

 

Section 6.4   Termination.

 

(a)                                  Mutual Termination.  This Agreement may be
terminated and the transactions contemplated hereby may be abandoned at any time
prior to the Closings by mutual written consent of each of the Sellers and the
Company.

 

(b)                                 Termination by the Company.  This Agreement
may be terminated and the transactions contemplated hereby may be abandoned at
any time prior to the Closings by the Company:

 

(i)                                     with respect to Furman and the purchase
of the Furman Shares, if there has been a violation or breach by Furman of any
covenant, agreement, representation or warranty contained in this Agreement
which has rendered the satisfaction of any condition pertaining to Furman
contained in Sections 6.3(b)(i) and 6.3(d) hereof incapable of fulfillment and
such violation or breach has not been waived by the Company;

 

(ii)                                  with respect to the Representative and the
purchase of the Estate Shares, if there has been a violation or breach by the
Representatives of any covenant, agreement, representation or warranty contained
in this Agreement which has rendered the satisfaction of any condition
pertaining to the Representatives contained in Sections 6.3(b)(ii)

 

15

--------------------------------------------------------------------------------


 

and 6.3(d) hereof incapable of fulfillment and such violation or breach has not
been waived by the Company; and

 

(iii)                               with respect to both Furman and the
Representatives, if the Offering is not completed prior to the expiration of the
Offering Period, or such later date as mutually agreed upon by the Sellers and
the Company.

 

(c)                                  Termination by Furman.  The provisions of
this Agreement pertaining to the purchase and sale of Furman Shares may be
terminated and the transactions contemplated hereby may be abandoned at any time
prior to the Closings by Furman if (i) there has been a violation or breach by
the Company of any covenant, agreement, representation or warranty contained in
this Agreement which has rendered the satisfaction of any condition contained in
Sections 6.3(c) or 6.3(d) hereof incapable of fulfillment and such violation or
breach has not been waived by Furman or (ii) the Offering is not completed prior
to the expiration of the Offering Period, or such later date as mutually agreed
upon by the Sellers and the Company.

 

(d)                                 Termination by the Representatives.  The
provisions of this Agreement pertaining to the purchase and sale of Estate
Shares may be terminated and the transactions contemplated hereby may be
abandoned at any time prior to the Closings by the Representatives if (i) there
has been a violation or breach by the Company of any covenant, agreement,
representation or warranty contained in this Agreement which has rendered the
satisfaction of any condition contained in Sections 6.3(c) or 6.3(d) hereof
incapable of fulfillment and such violation or breach has not been waived by the
Representatives or (ii) the Offering is not completed prior to the expiration of
the Offering Period, or such later date as mutually agreed upon by the Sellers
and the Company.

 

(e)                                  Notwithstanding any of the foregoing, any
termination by any Seller pursuant to this Section 6.4 shall not terminate the
Company’s obligation to purchase, and the non-terminating Seller’s obligation to
sell, the non-terminating Seller’s shares of Company Common Stock pursuant to
the terms and conditions of this Agreement.  In the event any Seller shall
terminate his or its obligations pursuant to this Section 6.4, such termination
shall only be valid with respect to the provisions of this Agreement governing
the purchase and sale of such Seller’s shares of Company Common Stock.

 

(f)                                    If the Company or any of the Sellers
terminate this Agreement pursuant to the provisions hereof, such termination
will be effected by written notice to the other Parties specifying the provision
hereof pursuant to which the termination is made.

 

Section 6.5   Effect of Termination.

 

In the event of the termination of this Agreement pursuant to Section 6.4
hereof, the relevant portions of this Agreement, with respect to a termination
by either Furman, the Representatives or the Company, or the entire Agreement,
with respect to mutual termination by the Parties, shall forthwith become void
and there shall be no

 

16

--------------------------------------------------------------------------------


 

liability or obligation on the part of any Party or any of its affiliates,
directors, officers or stockholders, except (a) as stated in this Section 6.5
and Article VII which shall survive such termination, and (b) no such
termination shall relieve any Party of any liability for the material breach of
any representation, warranty, covenant or agreement hereunder by such party.

 

ARTICLE VII

 

INDEMNIFICATION

 

Section 7.1   Indemnification Obligations.

 

(a)                                  Furman shall indemnify the Company and its
successors, permitted assigns and affiliates, and their respective officers,
directors, employees, agents, representatives and affiliates (collectively, the
“Company Indemnified Parties”) and the Representatives, the beneficiaries of the
Estate and their successors, permitted assigns and affiliates and their
respective employees, agents, trustees, representatives and affiliates
(collectively, the “Estate Indemnified Parties”) from and against and shall
reimburse the same for and in respect of any and all losses, costs, fines,
liabilities, claims, penalties, damages and expenses (including all legal fees
and expenses) of any nature or kind, fixed, accrued, absolute or contingent,
liquidated or unliquidated (collectively, “Losses”) suffered, sustained or
incurred by, or assessed against, any of them or to which any of them is
subject, which arise from or are related to a material breach of any
representation, warranty or covenant made by Furman that is contained in this
Agreement.

 

(b)                                 The Representatives, solely in their
respective capacity as Representatives of the Estate and not in their individual
or any other capacity, shall indemnify the Company Indemnified Parties and
Furman and his successors, permitted assigns and affiliates, and their
respective employees, agents, trustees, representatives and affiliates
(collectively, the “Furman Indemnified Parties”) from and against and shall
reimburse the same for and in respect of any and all Losses suffered, sustained
or incurred by, or assessed against, any of them or to which any of them is
subject, which arise from or are related to a material breach of any
representation, warranty or covenant made by the Representatives that is
contained this Agreement.

 

(c)                                  The Company shall indemnify the Estate
Indemnified Parties and the Furman Indemnified Parties from and against and
shall reimburse the same for and in respect of any and all Losses suffered,
sustained or incurred by, or assessed against, any of them or to which any of
them is subject, which arise from or are related to a material breach of any
representation, warranty or covenant made by the Company that is contained in
this Agreement.

 

17

--------------------------------------------------------------------------------


 

ARTICLE VIII


MISCELLANEOUS

 

Section 8.1   Fees and Expenses.

 

All costs and expenses incurred in connection with this Agreement and the
consummation of the purchase and sale of the Furman Shares and Estate Shares
contemplated hereunder shall be paid by the party incurring such expenses,
except that all transfer taxes, if any, shall be borne and paid by Furman and
the Estate.

 

Section 8.2   Further Assurances.

 

Each Party hereto shall use reasonable and diligent efforts to proceed promptly
with the transactions contemplated herein, to fulfill the conditions precedent,
and to execute such other and further documents and perform such other and
further acts as may reasonably be required or appropriate to effectuate the
provisions of this Agreement.

 

Section 8.3   Entire Agreement.

 

This Agreement, the Exhibit hereto and the agreements referred to herein
constitute and are intended to constitute the entire agreement of the Parties
concerning the subject matter hereof.  No covenants, agreements, representations
or warranties of any kind whatsoever have been made by any Party hereto, except
as specifically set forth herein.  All prior or contemporaneous discussions or
negotiations with respect to the subject matter hereof are superseded by this
Agreement.

 

Section 8.4   Successors and Assigns.

 

This Agreement shall be binding upon and inure to the benefit of the Parties,
their respective heirs, successors, and assigns.

 

Section 8.5   Construction.

 

The Parties hereby acknowledge that each of them has been represented by
independent counsel of their own selection throughout all negotiations preceding
the execution of this Agreement, and that they have executed the same after
consulting with such counsel.  The Parties and their respective counsel
cooperated in the drafting and preparation of this Agreement such that it shall
be deemed to be their joint work product and may not be construed against any of
the Parties by reason of its preparation.

 

Section 8.6   Severability.

 

If any provision of this Agreement is determined by a court of competent
jurisdiction to be invalid or unenforceable, in whole or in part, the remaining
provisions, and any partially invalid or unenforceable provisions, to the extent
valid and enforceable, shall nevertheless be binding and valid and enforceable.

 

18

--------------------------------------------------------------------------------


 

Section 8.7   Amendment and Modification.

 

This Agreement may not be modified or amended orally and no modification,
termination or waiver shall be valid unless in writing and signed by all of the
Parties.

 

Section 8.8   Choice of Law; Venue.

 

The terms and provisions of this Agreement shall be construed according to and
governed by the laws of the State of Delaware, notwithstanding any conflicts of
law.  Any action arising from, or relating to, the terms or provisions of this
Agreement shall be instituted in the Court of Chancery of the State of Delaware
in and for New Castle County.  Each of the parties hereto consents to service of
process by registered mail in connection with any such action.

 

Section 8.9   Notices.

 

Unless otherwise provided herein, all notices, demands, requests, claims and
other communications hereunder shall be in writing and may be given by any of
the following methods:  (a) personal delivery; (b) facsimile transmission;
(c) registered or certified mail, postage prepaid, return receipt requested; or
(d) internationally recognized overnight courier service.  Such notices and
communications shall be sent to the appropriate party at its address or
facsimile number given below or at such other address or facsimile number for
such as shall be specified by notice given hereunder (and shall be deemed given
upon receipt by such party or upon actual delivery to the appropriate address,
or, in case of a facsimile transmission, upon transmission thereof by the sender
and issuance by the transmitting machine of a confirmation slip that the number
of pages constituting the notice have been transmitted without error; in the
case of notices sent by facsimile transmission, the sender shall
contemporaneously mail a copy of the notice to the addressee at the address
provided for above, provided however, that such mailing shall in no way alter
the time at which the facsimile notice is deemed received):

 

if to Furman, to:

 

 

 

 

 

Name:

 

William A. Furman

Address:

 

Suite 200

 

 

One Centerpointe Drive

 

 

Lake Oswego, OR 97035

Fax No.:

 

(503) 624-1488

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

Name:

 

Henry H. Hewitt

Address:

 

Stoel Rives LLP

 

 

900 S.W. Fifth Avenue, Suite 2300

 

 

Portland, OR 97204

Fax No.:

 

(503) 220-2480

 

19

--------------------------------------------------------------------------------


 

if to the Estate, to:

 

Name:

 

George L. Chelius

Address:

 

3600 Birch Street, Suite 100

 

 

Newport Beach, CA 92660

Fax No.:

 

(949) 863-9010

 

 

 

 

 

 

Name:

 

Eric Epperson

Address:

 

25 NW 23rd Place, Suite 6

 

 

PMB 180

 

 

Portland, OR 97210

Fax No.:

 

(503) 796-1833

 

 

 

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

Name:

 

Jeffrey T. Pero, Esq.

 

 

Latham & Watkins LLP

Address:

 

505 Montgomery Street, Suite 2000

 

 

San Francisco, CA 94111-2562

Fax No.:

 

(415) 395-8095

 

 

 

if to the Company, to:

 

 

 

Name:

 

The Greenbrier Companies, Inc.

Address:

 

Suite 200

 

 

One Centerpointe Drive

 

 

Lake Oswego, OR 97035

 

 

Attention : Norriss Webb, Esq.

Fax No.:

 

(503) 684-7553

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

Name:

 

Joseph Giunta, Esq.

 

 

Skadden, Arps, Slate, Meagher & Flom LLP

Address:

 

300 S. Grand Avenue, Suite 3400

 

 

Los Angeles, California 90071

Fax No.:

 

(213) 687-5600

 

Section 8.10   Counterparts.

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

20

--------------------------------------------------------------------------------


 

Section 8.11   Facsimile Transmissions.

 

Facsimile transmissions of signatures shall be deemed to constitute original
signatures.

 

Section 8.12   Parties in Interest; Third Party Beneficiaries.

 

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.  Nothing in this
Agreement, express or implied, is intended to confer upon any person, other than
the Company, Furman, and the Representatives, and their successors or permitted
assigns, any rights or remedies under or by reason of this Agreement.

 

Section 8.13   No Recourse.

 

The Parties agree that all of the representations, warranties, covenants and
agreements made by the Representatives contained in this Agreement are made and
intended only for the purpose of making the assets held for the benefit of the
beneficiaries of the Estate (the “Estate Assets”) available for the payment of
the indemnification obligations of the Representatives set forth in
Section 7.1(b) of this Agreement.  Therefore, anything contained in this
Agreement or in any other agreement or document referred to herein or
contemplated hereby or thereby to the contrary notwithstanding, no recourse
shall be had with respect to the enforcement of this Agreement or the
obligations of the Representatives hereunder or for any claim based on any
provision of this Agreement or any of the agreements or documents referred to
herein or contemplated hereby or thereby, against the Representatives in their
individual capacities or in any capacity other than as Representatives.  Nothing
contained in this Section 8.13 shall be construed to limit the exercise and
enforcement, in accordance with the terms of this Agreement of rights and
remedies against the Estate Assets.

 

Section 8.14   Specific Performance.

 

The Parties agree that irreparable damage would occur in the event that any of
the provisions of this Agreement were not performed in accordance with their
respective terms or were otherwise breached.  It is accordingly agreed that the
Parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement, this being in addition to any other remedy they are entitled to
pursuant to this Agreement.

 

[Signature Page Follows]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
this Agreement to be executed by their respective officers thereunto duly
authorized as of the date first written above.

 

 

/s/ William A. Furman

 

 

William A. Furman, in his capacity as an individual

 

 

 

 

 

/s/ George L. Chelius

 

 

George L. Chelius, in his capacity as

 

Executor of the Will and Estate of

 

Alan James and Trustee of one or more Trusts

 

referred to in Section 3.12 of the Settlement
Agreement

 

 

 

 

 

/s/ Eric Epperson

 

 

Eric Epperson, in his capacity as

 

Executor of the Will and Estate of

 

Alan James and Trustee of one or more Trusts

 

referred to in Section 3.12 of the Settlement
Agreement

 

 

 

 

 

THE GREENBRIER COMPANIES, INC.

 

 

 

 

 

By:

/s/ Larry G. Brady

 

 

Name:

Larry G. Brady

 

Title:

Senior Vice President and Chief Financial
Officer

 

 

[Signature Page to Stock Purchase Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

Name

 

Number of Shares of Common Stock par
value $0.001 of the Greenbrier Companies,
Inc.

 

William A. Furman

 

3,915,000

(1)

 

 

 

 

Representatives (shares vested in the beneficiaries of the Estate subject to
administration of the Estate by the Representatives)

 

3,915,000

(1)

 

--------------------------------------------------------------------------------

(1)  Excludes 3,000 shares of Common Stock subject to the James-Furman 1994
Supplemental Stock Option Plan.

 

--------------------------------------------------------------------------------